Title: To Thomas Jefferson from George Washington, 25 December 1791
From: Washington, George
To: Jefferson, Thomas



25th. Decr. 1791

The P   returns Mr. Muters letter, and gives Mr. J   an opportunity of reading one from Judge Innes on the same subject. The latter, commences his operations from the point, to which we have not yet been able to get, namely, established Posts in the Indian Country—the primary object of the Campaign, after the accomplishment of which, every thing else would be easy.
